— -By an order of the Children’s Court, Westchester County, dated November 14, 1950, appellant was required to pay $15 -weekly for the support of a child. By an order of that court, dated August 26, 1952, his application to reduce the amount of the weekly payments was denied and he was directed to pay arrears under the, prior order. This appeal is from an order of the Supreme Court, Westchester County, affirming on appeal, the order of the Children’s Court, dated August 26, 1952. Order of the Supreme Court, Westchester County, unanimously affirmed, without costs. Present — Nolan, P. J., Wenzel, MaeCrate, Schmidt and Beldock, JJ.